department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division u i l jun legend taxpayer a company m ira x n n amount d dear this is in response to your letter dated date as supplemented by correspondence dated date date and date in which you request a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury in support of the ruling requested in order to meet increasing financial withdrew amount d from ira x he taxpayer a lost his job in obligations taxpayer a on maintained with company m simultaneously with the withdrawal taxpayer a applied for a home mortgage loan intending to repay the distribution from ira x but his application_for such a loan was not approved within days of the receipt of the distribution of amount d from ira x taxpayer a subsequently applied for and received another mortgage loan in - and wants to use some of the proceeds of that loan to redeposit amount d back into ira x company m refused to redeposit amount d into ira x because the 60-day rollover period had expired based on the above facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ra shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire property received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includable in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includable in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred from the facts submitted it appears that you used amount d as a personal loan to pay personal financial obligations it also appears from the facts submitted that at the time amount d was distributed from ira x you did not have the intent to rollover amount d to another ira the committee reports describing the legislative intent indicates that congress enacted the rollover provisions to allow portability between eligible retirement plans including iras using a distribution from an ira to settle personal financial obligations or as a temporary personal loan is not consistent with the intent of congress to allow portability between eligible retirement plans under the circumstances presented in this case the failure to waive the 60-day rollover requirement would not be against equity or good conscience therefore the request to waive the 60-day rollover period with respect to the distribution of amount d from ira x is denied and amount d will not be considered a valid rollover_contribution under code sec_408 because the 60-day requirement was not satisfied no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact se t ep ra t2 sincerely yours signed joyce eb floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of this ruling notice of intention to disclose
